Judge Wynn
dissenting.
Because I cannot say that the erroneous admission of testimony regarding the search of defendant’s apartment was harmless beyond a reasonable doubt, I respectfully dissent.
Defendant was charged with one count of armed robbery with a dangerous weapon for the robbery of a Burger King restaurant in Greenville, North Carolina. Defendant made a proper motion to suppress evidence seized by the police from a search of his apartment. After the State assured the trial court that it would not introduce any evidence from the search, the court ruled that the motion to suppress was moot. During the State’s examination of Detective Best, however, he testified that money from the robbery was recovered after a search of defendant’s apartment. The majority finds, and I agree, that the admission of this testimony was constitutional error which requires a new trial unless the State shows that the error was harmless beyond a reasonable doubt. State v. Swindler, 339 N.C. 469, 450 S.E.2d 907 (1994); State v. Bozeman, 115 N.C. App. 658, 446 S.E.2d 140 (1994); N.C. Gen. Stat. § 15A-1443(b) (1988). Overwhelming evidence of guilt may render a constitutional error harmless. State v. Autry, 321 N.C. 392, 364 S.E.2d 341 (1988); State v. Brown, 306 N.C. 151, 293 S.E.2d 569, cert. denied, 459 U.S. 1080, 74 L. Ed. 2d 642 (1982). I conclude *190that the evidence of defendant’s guilt is not overwhelming and that he should receive a new trial.
At trial, Angelique Parker, who worked for the Burger King, testified that her husband, Jeffrey DeWitt, his sister, Vicky DeWitt, and defendant discussed robbing the Burger King. Ms. Parker made two statements to the police. In her first statement, she said that defendant had robbed the Burger King. In her second statement she said that she had lied in her first statement after being threatened by Greenville Police Detective Best and that defendant was not involved in the robbery. At trial, Ms. Parker said her second statement was a lie and that she had made it because her brother-in-law, Reggie DeWitt, threatened her life and the lives of her parents.
Lennon Smith testified that he rode with defendant, Reggie DeWitt, and defendant’s girlfriend to the Burger King on the night of the robbery. Mr. Smith testified that defendant left the car and committed the robbery. Mr. Smith told the police in a written statement, however, that Reggie DeWitt had planned and executed the robbery. He testified that he was “probably threatened” when he made the statement to the police.
Selina Benson, the manager of the Burger King, testified that she recognized defendant in a photographic array as the robber by his eyes. Detective Best testified that a Burger King employee, Helen Yvette Spell, saw the robber without his mask and identified him as Reggie DeWitt from a photographic array. Detective Best stated that Ms. Spell recanted her identification and she was not available at trial.
While there is evidence that defendant was involved in the robbery of the Burger King, the evidence that he was the actual robber is weak. Ms. Parker and Mr. Smith repeatedly lied to the police and their credibility is questionable. Ms. Benson’s testimony that she recognized defendant as the robber by his eyes is probative but not overwhelming. Therefore, I cannot conclude that the error of admitting Detective Best’s testimony that he found money from the robbery in defendant’s apartment was harmless beyond a reasonable doubt. Constitutional error is not harmless beyond a reasonable doubt if “ ‘there is a reasonable possibility that the evidence complained of might have contributed to the conviction.’ ” Chapman v. California, 386 U.S. 18, 23, 17 L. Ed. 2d 705, 710, reh’g denied, 386 U.S. 987, 18 L. Ed. 2d 241 (1967) (quoting Fahy v. Connecticut, 375 U.S. 85, 86-87, 11 L. Ed. 2d 171, 173 (1963)). I vote for a new trial.